      Case 6:20-cv-00064-JRH-CLR Document 56 Filed 03/22/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF GEORGIA
                                    STATESBORO DIVISION


STEVE A. MORRIS,

                   Petitioner.


V.                                                                      CV620-064


STATE OF GEORGIA,

                   Respondent.

                                               ORDER


       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's February 25, 2020, Report and Recommendation, doc. 42, to which objections have been

filed, doc. 46, 47, 48, 49.' Accordingly, the Report and Recommendation is ADOPTED, the

petitioner's 28 U.S.C. § 2254 petition is DISMISSED as untimely and all pending motions are

DISMISSED AS MOOT.Petitioner is also not entitled to a Certificate of Appealability, rendering

moot any request for in forma pauperis status on appeal. The Clerk of Court is DIRECTED to

CLOSE the case.


       ORDER ENTERED at Augusta, Georgia, this-«^-?'*^y of March,2021.

                                                                        CHIEF JUDGE
                                                UNIT^ STATES DISTRICT COURT
                                                      llERN DISTRICT OF GEORGIA




 Petitioner filed multiple additional objections out of time. Docs. 52, 53.
